DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0069778) in view of Haga et al. (WO 2013/018533) and further in view of Lim et al. (US 2016/0035907).
Regarding claims 1 and 3, Kwon discloses a solar cell module comprising: a first solar cell having a first principal surface on which both an n-side electrode having a plurality of n-side finger electrodes and a p-side electrode having a plurality of p-side finger electrodes are provided (surface of C2 on which C141 and C142 are provided in Fig. 6); a second solar cell having a second principal surface on which both an n-side electrode having a plurality of n-side finger electrodes and a p-side electrode having a plurality of p-side finger electrodes are provided (surface of C1 on which C141 and C142 are provided in Fig. 6); a connection member for connecting the first principal surface and the second principal surface and electrically connects the n-side electrode of the first solar cell and the p-side electrode of the second solar cell (CW1, CW2 in Fig. 6; note: [0078] discloses IC may be omitted and CW1 and CW2 formed as one body); a first conductive adhesion part that connects the n-side electrode of the first solar cell with the connection member (CA connecting C142 of C2 to connection member CW2); a second conductive adhesion part that connects the p-side electrode of the second solar cell with the connection member (CA connecting C141 of C1 to connection member CW1).  
While Kwon does disclose forming an intermediate insulation part (AT in Fig. 6) on a surface of a connection member (CW1, CW2 in Fig. 6), Kwon does not explicitly 
Haga discloses a solar cell module and further discloses an intermediate insulation part (bottom 33 in Fig. 4) provided at a position on a surface of the connection member (30 in Fig. 4) between first and second conductive adhesion parts (40 in Fig. 4) and provided at a distance from first and second solar cells (shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form an insulation part, as disclosed by Haga, on the connection member of Kwon, because as taught by Haga, the coating film serves as a protective layer ([0030] - see English language translation filed 6/14/2019).
Kwon does not explicitly disclose first and second insulation parts extend continuously across at least two of the n-side finger electrodes and at least two of the p-side finger electrodes of the first and second solar cells, respectively.
Lim discloses a method of manufacturing a solar cell module comprising an insulation part provided between the solar cell and the connection member, extending 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include first and second insulation parts, as disclosed by Lim, in the solar cell module of modified Kwon, because as evidenced by Lim, the insulating adhesive portions AT1 and AT2 may be positioned between the interconnector and the semiconductor substrate ([0170]), unlike Figures 1 to 3 (of Lim).
The use of the structural arrangement disclosed by Lim, which is an alternative to the embodiment in which the insulating adhesive portions are on the opposite side of the connection member (Figures 1 to 3 of Lim), amounts to the use of a known, functionally equivalent alternative structural configuration in the art, and one of ordinary skill would have a reasonable expectation of success when placing the insulating adhesive portions on either side of the interconnector, including the embodiment in which the insulating adhesive portions are positioned between the solar cell and the interconnector as taught by Lim (AT1 and AT2 in Fig. 4; [0170]).
Modified Kwon discloses connecting via a first conductive adhesion part, the n-side electrode of the first solar cell at a position on the surface of the connection member (CA connecting C142 of C2 to connection member CW2) different from a position of the intermediate insulation part (Haga - 33 in Fig. 4).
Modified Kwon discloses the intermediate insulation part (Haga - 33 in Fig. 4) between respective first and second conductive adhesion parts (Kwon - CA in Fig. 6), and the first and second conductive adhesion parts (Kwon - CA in Fig. 6) between the intermediate insulation part (Haga - 33 in Fig. 4) and the respective first and second insulation parts (Lim - AT1 and AT2 in Fig. 4; [0170]).
Regarding claim 4, modified Kwon discloses all the claim limitations as set forth above.  Modified Kwon further discloses the connection member includes an insulation layer (Kwon - AT in Fig. 6) and a conductive layer (Kwon - CW1, CW2 in Fig. 6) provided in a selected part on the insulation layer (Kwon - shown in Fig. 6), and the intermediate insulation part (Haga - 33 in Fig. 4) is provided at a selected position on the connection member that covers the conductive layer (33 in Fig. 4 of Haga would cover the upper surface of CW1, CW2 in Fig. 6 of Kwon).
Regarding claim 5, Kwon discloses a method of manufacturing a solar cell module comprising: a connection member (CW1, CW2 in Fig. 6; note: [0078] discloses IC may be omitted and CW1 and CW2 formed as one body) for connecting a first principal surface of a first solar cell on which both an n-side electrode having a plurality of n-side finger electrodes and a p-side electrode having a plurality of p-side finger electrodes are provided (surface of C2 on which C141 and C142 are provided in Fig. 6) and a second principal surface of a second solar cell on which both an n-side electrode having a plurality of n-side finger electrodes and a p-side electrode having a plurality of p-side finger electrodes are provided (surface of C1 on which C141 and C142 are provided in Fig. 6); connecting via a first conductive adhesion part, the n-side electrode of the first solar cell at a position on the surface of the connection member (CA connecting C142 of C2 to connection member CW2); and connecting, via a second conductive adhesion part, the p-side electrode of the second solar cell at a position on the surface of the connection member opposite to the first conductive adhesion part (CA connecting C141 of C1 to connection member CW1).  
While Kwon does disclose forming an intermediate insulation part (AT in Fig. 6) on a surface of a connection member (CW1, CW2 in Fig. 6), Kwon does not explicitly disclose sandwiching the intermediate insulation part between the respective first and second conductive adhesion parts.
Haga discloses a solar cell module and further discloses an intermediate insulation part (bottom 33 in Fig. 4) provided at a position on a surface of the connection member (30 in Fig. 4) between first and second conductive adhesion parts (40 in Fig. 4) and provided at a distance from first and second solar cells (shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form an insulation part, as disclosed by Haga, on the connection member of Kwon, because as taught by Haga, the coating film serves as a protective layer ([0030] - see English language translation filed 6/14/2019).
Kwon does not explicitly disclose first and second insulation parts extend continuously across at least two of the n-side finger electrodes and at least two of the p-side finger electrodes of the first and second solar cells, respectively.
Lim discloses a method of manufacturing a solar cell module comprising an insulation part provided between the solar cell and the connection member, extending across at least two of the n-side finger electrodes and at least two of the p-side finger electrodes (AT1 and AT2 in Fig. 4; [0170]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include first and second insulation parts, as disclosed by Lim, in the solar cell module of modified Kwon, because as evidenced by Lim, the insulating adhesive portions AT1 and AT2 may be positioned between the interconnector and the semiconductor substrate ([0170]), unlike Figures 1 to 3 (of Lim).
The use of the structural arrangement disclosed by Lim, which is an alternative to the embodiment in which the insulating adhesive portions are on the opposite side of the connection member (Figures 1 to 3 of Lim), amounts to the use of a known, functionally equivalent alternative structural configuration in the art, and one of ordinary skill would have a reasonable expectation of success when placing the insulating adhesive portions on either side of the interconnector, including the embodiment in which the insulating adhesive portions are positioned between the solar cell and the interconnector as taught by Lim (AT1 and AT2 in Fig. 4; [0170]).
Modified Kwon discloses connecting via a first conductive adhesion part, the n-side electrode of the first solar cell at a position on the surface of the connection member (CA connecting C142 of C2 to connection member CW2) different from a position of the intermediate insulation part (Haga - 33 in Fig. 4).
Modified Kwon discloses the intermediate insulation part (Haga - 33 in Fig. 4) between respective first and second conductive adhesion parts (Kwon - CA in Fig. 6), and the first and second conductive adhesion parts (Kwon - CA in Fig. 6) between the intermediate insulation part (Haga - 33 in Fig. 4) and the respective first and second insulation parts (Lim - AT1 and AT2 in Fig. 4; [0170]).
Regarding claim 6, modified Kwon discloses all the claim limitations as set forth above.  Modified Kwon further discloses the first conductive adhesion part is formed on the surface of the connection member and adhesively bonded to the n-side electrode of the first solar cell (Kwon - CA in relation to C142 and CW2 in C2 of Fig. 6), and the second conductive adhesion part is formed on the surface of the connection member and adhesively bonded to the p-side electrode of the second solar cell (Kwon - CA in relation to C141 and CW1 in C1 of Fig. 6).
With regard to the order of process steps according to the limitation “and is then adhesively bonded”; selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 7, modified Kwon discloses all the claim limitations as set forth above.  Modified Kwon further discloses the first conductive adhesion part is formed on a surface of the n-side electrode of the first solar cell and is adhesively bonded to the connection member (Kwon - CA formed on C142 of C2 in relation to CW2 in Fig. 6), and the second conductive adhesion part is formed on a surface of the p-side electrode of the second solar cell and adhesively bonded to the connection member (Kwon - CA formed on C141 of C1 in relation to CW1 in C1 of Fig. 6).
With regard to the order of process steps according to the limitation “and is then adhesively bonded”; selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 8, modified Kwon discloses all the claim limitations as set forth above.  Modified Kwon further discloses the first insulation part is formed on the surface of the connection member (AT1 and AT2 in Fig. 4 of Lim in relation to CW1,CW2 in Fig. 6 of Kwon), and the second insulation part is formed on the surface of the connection member (AT1 and AT2 in Fig. 4 of Lim in relation to CW1,CW2 in Fig. 6 of Kwon).  
With regard to the limitations “before connecting the first solar cell and the connection member” and “before connecting the second solar cell and the connection member”; selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	Regarding claim 9, modified Kwon discloses all the claim limitations as set forth above.  Modified Kwon further discloses the first insulation part is formed on the surface of the first solar cell (AT1 and AT2 in Fig. 4 of Lim in relation to C2 in Fig. 6 of Kwon), and the second insulation part is formed on the surface of the second solar cell (AT1 and AT2 in Fig. 4 of Lim in relation to C1 in Fig. 6 of Kwon).  
	With regard to the limitations “before connecting the first solar cell and the connection member” and “before connecting the second solar cell and the connection member”; selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726